213 S.W.3d 915 (2007)
The STATE of Texas
v.
Albert McKNIGHT, Appellee.
No. PD-1854-06.
Court of Criminal Appeals of Texas.
January 31, 2007.
Jimmy Parks, Jr., San Antonio, for appellant.
*916 Enrico B. Valdez, Asst. Crim. D.A., San Antonio, Matthew Paul, State's Attorney, Austin, for state.

OPINION
PER CURIAM.
A jury found Appellee guilty of disorderly conduct. The trial court then granted Appellee's motion for new trial, and the State appealed. The Court of Appeals affirmed based on its conclusion that the harm standard set forth in Almanza v. State, 686 S.W.2d 157 (Tex.Crim.App. 1984), does not apply to jury-charge errors presented in a motion for new trial. State v. McKnight, ___ S.W.3d ___, 2006 WL 2955324 (Tex.App.-San Antonio, No. 04-05-00295-CR, delivered October 18, 2006).
The State has filed a petition for discretionary review contending that the Court of Appeals erred in its analysis. Recently, in Igo v. State, 210 S.W.3d 645 (Tex.Crim. App.2006), we held that the Almanza harm analysis does apply to jury-charge errors presented in a motion for new trial.
The Court of Appeals in the instant case did not have the benefit of our opinion in Igo. Accordingly, we grant the State's petition for discretionary review, vacate the judgment of the Court of Appeals, and remand this case to the Court of Appeals in light of our opinion in Igo.